                                Ember S. Tilton, Esq.
                                Law Office of Ember Tilton
                                217 W. Fourteenth Ave. #2
                                Anchorage, Alaska 99501
                                ember@tiltonlaw.us
                                (907) 274-0930


                                                       IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE DISTRICT OF ALASKA


                                GLEN HAMILTON III,                          )      CIVIL ACTION NO:
                                          Plaintiff,                        )
                                     v.                                     )      COMPLAINT AND
                                                                            )      DEMAND FOR JURY TRIAL
                                Supt. EARL HOUSER,                          )
                                in his individual capacity,                 )
                                                                            )
                                Dr. ERIC NIMMO,                             )
                                in his individual capacity,                 )
                                                                            )
                                JANE DOES,                                  )
                                                                            )
                                JOHN DOES,                                  )
                                               Defendants.                  )

                                NOW COMES Mr. Glen Hamilton III, by and through his attorney, Ember S. Tilton, and hereby

                                requests a trial by jury for civil damages for injuries he sustained as a result of acts and

                                omissions of the above named defendants and for violation of his liberties guaranteed by the

                                Constitution of the United States of America.
Law Office of Ember S. Tilton




                                       In support, Mr. Hamilton alleges the following:
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us




                                                                 JURISDICTION & VENUE
      (907) 274-0939




                                1.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343(3). Mr. Hamilton seeks

                                       damages under 42 U.S.C. § 1983 for violations of Mr. Hamilton’s rights under the

                                       Constitution of the United States.

                                2.     This Court may award attorney’s fees under 42 U.S.C. § 1988.




                                     Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 1 of 6                 Page 1 of 6
                                3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as it is the judicial

                                        district in which a substantial part of the events occurred.

                                                                             PARTIES

                                4.      Mr. Hamilton is a resident of Alaska and a citizen of the United States.

                                5.      Defendant Houser was at all relevant times employed as the Superintendent of Goose

                                        Creek Correctional Center (hereinafter GCCC), a prison owned and operated by the

                                        State of Alaska.

                                6.      Defendant Nimmo worked as a physician providing care to inmates at GCCC at all

                                        relevant times, under employment or contract with the State of Alaska.

                                7.      John and Jane Does are currently unknown state actors who participated in the acts or

                                        omissions that gave rise to the causes of action or harm underlying this complaint.

                                8.      Defendants at all relevant times acted under color of state law by exercising

                                        governmental authority for the State of Alaska.

                                9.      This suit is brought against all Defendants as individuals.

                                                                              FACTS

                                10.     On March 27, 2018, Mr. Hamilton was involved in a serious motor vehicle collision

                                        involving several vehicles and two fatalities.

                                11.     Mat-Su Regional Medical Center treated Mr. Hamilton for injuries to his ankle, leg, and
Law Office of Ember S. Tilton




                                        neck sustained in the accident.
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us
      (907) 274-0939




                                12.     These ankle and neck injuries were described as a “fractural dislocation of the ankle

                                        with displaced distral fibular diaphyseal fracture with 20 degrees of apexmedial

                                        angulation” and “posterior malleolar fracture with comminution and multiple bone

                                        fragments near the tip of the medial malleolus and medial to talar dome.”




                                      Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 2 of 6                     Page 2 of 6
                                13.     Additionally, his talus was dislocated and angulated with distal fibula. In laymen’s

                                        terms his ankle was shattered and he sustained broken bones throughout his leg.

                                14.     Hours following Mr. Hamilton’s initial emergency room treatment, law enforcement

                                        insisted on taking him into custody due to an outstanding warrant, but the doctors were

                                        hesitant to release him in his condition.

                                15.     After consulting with Dr. Eric Nimmo at GCCC, Mat-Su Regional agreed to discharge

                                        him to law enforcement custody.

                                16.     Dr. Alter at Mat-Su Regional had recommended that Hamilton be kept overnight for

                                        surgery, but instead discharged him on the prompting of state officials.

                                17.     Dr. Alter permitted the discharge based on the assurances of Dr. Nimmo.

                                18.     Dr. Alter’s discharge order required Mr. Hamilton to see an orthopedic surgeon the next

                                        day.

                                19.     However, once at GCCC, Mr. Hamilton saw no surgeon and his medical treatment

                                        lacked such attention that a week later his ankle developed skin necrosis.

                                20.     Within a week of arriving at GCCC, Mr Hamilton’s wound began itching and stinging,

                                        he ran a fever and felt nauseous, but Dr. Nimmo did not take the time to see his wound

                                        properly cleaned, nor did he, or any doctor, check up on him at all.

                                21.     During this time, Mr. Hamilton complained of these complications at GCCC, but his
Law Office of Ember S. Tilton




                                        complaints were ignored.
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us
      (907) 274-0939




                                22.     On or before April 4, 2018, Mr. Hamilton’s cast was removed to check on the wound

                                        and rotting flesh called necrosis was discovered.

                                23.     At this time, Defendant Dr. Nimmo ordered Mr. Hamilton’s emergency evacuation back

                                        to Mat-Su Regional Medical for follow-up surgery.




                                      Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 3 of 6                   Page 3 of 6
                                24.     On April 4, 2018, at Mat-Su Regional Medical, Dr. Gagnon performed surgery for

                                        debridement and on April 13, 2018, Dr. Ander performed fixator removal with open

                                        reduction and internal fixation surgery on the pilon and his fibular and Dr. Gagnon

                                        performed skin grafts.

                                25.     This time Mr. Hamilton was kept in the hospital longer for his follow-up surgeries.

                                26.     Mr. Hamilton’s leg has required multiple follow-up visits and surgeries to address the

                                        medical problems created by the necrosis and lack of timely debris removal.

                                27.     Had Mr. Hamilton received adequate medical attention, no necrosis or infection would

                                        have developed.

                                28.     Mr. Hamilton has permanent scarring from the skin graph that would not have been

                                        necessary had he received timely medical care as recommended by Dr. Alter.

                                29.     Mr. Hamilton suffered addition injury due to the necrosis and late debridement which

                                        caused severe and needless pain, and extended Mr. Hamilton’s temporary disability, the

                                        inability to walk, for months longer than necessary.

                                30.     Further, it is expected that Mr. Hamilton will have some permanent loss of mobility

                                        which could have been avoided had he not lost muscle tissue to necrosis.

                                                    VIOLATION OF EIGHTH AMENDMENT RIGHTS

                                31.     Paragraphs 1 through 30 are hereby incorporated by reference.
Law Office of Ember S. Tilton




                                32.     The Eighth Amendment of the United States Constitution grants Mr. Hamilton the right
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us
      (907) 274-0939




                                        to be free from cruel and unusual punishment.

                                33.     Defendant Nimmo demonstrated deliberate indifferences to Mr. Hamilton’s serious

                                        medical needs, when he ordered Mr. Hamilton be taken to GCCC, and failed to provide

                                        Mr. Hamilton adequate medical attention.




                                      Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 4 of 6                    Page 4 of 6
                                34.      Defendant Houser demonstrated deliberate indifference towards Mr. Hamilton’s medical

                                         needs when he permitted Mr. Hamilton to go without timely medical attention.

                                35.      Defendant Nimmo demonstrated deliberate indifference towards Mr. Hamilton’s

                                         medical needs when he refused to recommend timely medical attention Mr. Hamilton

                                         when he should have known it was necessary to avoid serious bodily injury.

                                36.      Defendant Nimmo knowingly delayed medical treatment for Mr. Hamilton.

                                37.      Defendants’ conduct delaying medical treatment caused Mr. Hamilton to suffer cruel

                                         and unusual punishment by causing him severe pain and permanent injuries as a part of

                                         his prison sentence.

                                38.      Defendants’ conduct violated Mr. Hamilton’s Eighth Amendment rights.

                                39.      Defendants’ conduct was the direct and proximate cause of Mr. Hamilton’s injuries.

                                40.      Defendants’ actions and omissions caused Mr. Hamilton to sustain serious bodily injury,

                                         disability, pain, and suffering.



                                                                      DEMAND FOR RELIEF

                                WHEREFORE, Mr. Hamilton demands the following relief:

                                a. Compensatory damages including but not limited to physical pain, bodily injury, disability,

                                      loss of enjoyment of physical activity and mobility, and emotional suffering as deemed just
Law Office of Ember S. Tilton




                                      and reasonable;
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us
      (907) 274-0939




                                b. Punitive damages;

                                c. Attorney’s fees pursuant to 42 U.S.C § 1988; and

                                d. Costs, interest, and further relief as this Court may deem just and reasonable under the

                                      circumstances.




                                      Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 5 of 6                    Page 5 of 6
                                                                DEMAND FOR JURY TRIAL

                                Mr. Hamilton hereby demands a trial by jury as to all issues.

                                               Executed at Anchorage, Alaska this 16th day of July, 2019:

                                                                     Respectfully submitted,

                                                                                    GLEN HAMILTON III

                                                                               By: /s/ Ember S. Tilton
                                                                                     EMBER S. TILTON, Esq.
                                                                                     Counsel for Plaintiff,
                                                                                     Ak Bar No. 1605041
Law Office of Ember S. Tilton
   217 W14th Ave, Unit 2
   Anchorage, AK 99501

    ember@tiltonlaw.us
      (907) 274-0939




                                    Case 3:19-cv-00199-JWS Document 1 Filed 07/18/19 Page 6 of 6              Page 6 of 6
